         Case 3:18-cv-01114-MPS Document 59 Filed 09/13/19 Page 1 of 32



                           UNITED STATES DISTRICT COURT
                             DISTRICT OF CONNECTICUT


  PENNSYLVANIA HIGHER EDUCATION
  ASSISTANCE AGENCY,                                            No. 3:18-cv-1114 (MPS)
                     Plaintiff,

          v.

  JORGE L. PEREZ in his official capacity as
  Commissioner of the Connecticut Department of
  Banking,

  the CONNECTICUT DEPARTMENT OF
  BANKING,

  BETSY DEVOS in her official capacity as Secretary
  of the United States Department of Education,

  and

  the UNITED STATES DEPARTMENT OF
  EDUCATION,
                       Defendants.



               RULING ON FEDERAL DEFENDANTS’ MOTION TO DISMISS

        Plaintiff Pennsylvania Higher Education Assistance Agency (“PHEAA”), a servicer of

federal student loans, found itself “between a rock and a hard place” due to conflicting demands

of the Connecticut Department of Banking (“CT DOB”), its state regulator, and the United States

Department of Education (“Education”), its federal regulator and the agency that hired it to

service the loans. The CT DOB demanded that it produce records containing identifying

information of Connecticut residents whose federal student loans it services, while Education

expressly prohibited it from releasing those records to the CT DOB. What to do? PHEAA’s

answer was to file this lawsuit, which seeks interpleader relief against the two agencies—asking

the Court to require them to fight out between themselves the issue whether federal law preempts

                                                1
         Case 3:18-cv-01114-MPS Document 59 Filed 09/13/19 Page 2 of 32



the CT DOB’s document demand—and a declaratory judgment on the preemption issue.

Education did not like this answer. Even though it asserts that federal preemption does indeed

bar the State’s document demand and even though this lawsuit offers it a forum to litigate that

issue, it has moved to dismiss all claims against it. Education asserts that (1) the interpleader

remedy does not fit the facts of this case, and (2) PHEAA has failed to plead any other cause of

action against it. I agree with those two assertions but find that PHEAA may nonetheless join

Education as a defendant under Rule 19 for the limited purpose of binding it to this Court’s

judgment on the preemption issue. As Rule 19 contemplates, this will free PHEAA from its

predicament, sparing it from continuing to run “a substantial risk of incurring double, multiple,

or otherwise inconsistent obligations because of [Education’s] interest” in this case. Fed. R. Civ.

P. 19(a)(1)(B)(ii). I therefore GRANT in part and DENY in part the Federal Defendants’ motion

to dismiss, as further explained below.

  I.   FACTUAL BACKGROUND

       PHEAA has named as defendants the Connecticut Department of Banking (“CT DOB”)

and its Commissioner (together, “State Defendants”) as well as the United States Department of

Education (“Education”) and its Secretary (together, “Federal Defendants”). The following facts

are drawn from the amended complaint, ECF No. 34, and are accepted as true for the purpose of

deciding the Federal Defendants’ motion to dismiss.

       A.      Administration of Federal Student Loans
       Education has the authority to issue a variety of federal loans and grants to student

borrowers under the Higher Education Act, Pub. L. No. 89-329, 79 Stat. 1219 (1965), and related

statutes and regulations. ECF No. 34 at ¶ 21. “Specifically relevant here are Direct Loans, which

are issued by the federal government directly to eligible student borrowers, and benefits awarded

to Direct Loan borrowers under the Public Service Loan Forgiveness (“PSLF”) Program.” Id.

                                                  2
         Case 3:18-cv-01114-MPS Document 59 Filed 09/13/19 Page 3 of 32



Education contracts with third-party servicers – like PHEAA – to service the Direct Loans it

issues. Id. at ¶ 22; 20 U.S.C. § 1087f(a)(1) (“The Secretary shall, to the extent practicable, award

contracts for origination, servicing, and collection [of loans].”). PHEAA was selected to service

federal loans on a nationwide basis in 2009, and its contract with Education was renewed in

2014. ECF No. 34 at ¶ 24.

       Education regulates the servicing of these loans. Id. at ¶¶ 23, 25. The contract between

PHEAA and Education specifies 124 obligations, many with sub-requirements, with which

PHEAA must comply. Id. at ¶ 25. Among other things, the contract requires PHEAA to comply

with federal and Education records management policies, including those policies associated

with the safeguarding of records covered by the Privacy Act of 1974. Id. at ¶ 26. The Privacy Act

provides that federal contractors are considered employees of a federal agency for purposes of

the Act’s criminal penalties for prohibited disclosure of protected records. Id. at ¶ 27; see also 5

U.S.C. § 552a(i) & (m). Education monitors PHEAA’s performance through annual audits,

program compliance reviews, and quarterly monitoring reviews of PHEAA’s loan servicing

practices. ECF No. 34 at ¶ 25. PHEAA is not paid for loans that are not serviced in compliance

with the contractual requirements and other applicable policies and procedures. Id.

       PHEAA services federal and private student loans for approximately 100,000 borrowers

residing in Connecticut. Id. at ¶ 29. Of these borrowers, about 80,000 have federal student loans

owned by Education. Id. On May 1, 2017, PHEAA applied for a license from the CT DOB to act

as a student loan servicer in Connecticut pursuant to Conn. Gen. Stat. § 36a-847(b). Id. at ¶ 30.

PHEAA’s application was approved on June 30, 2017. Id.

       B.      Production of Federal Student Loan Records
       On November 3, 2017, PHEAA received a letter from the CT DOB explaining that it

proposed to conduct a limited scope examination of PHEAA to review all accounts transferred to

                                                  3
         Case 3:18-cv-01114-MPS Document 59 Filed 09/13/19 Page 4 of 32



PHEAA from August to October 2017 as a result of the PSLF Program. ECF No. 34 at ¶ 32. The

letter included a “Student Loan Servicer Management Questionnaire and Information Request”

directed to PHEAA. Id. at ¶ 33. The request sought PHEAA’s policies and procedures related to

administering the PSLF Program as well as borrower-specific information, including borrower

complaints. Id. at ¶ 34. PHEAA responded to the request on November 7, 2017 seeking

clarification as to the scope of the proposed examination and the request. Id. at ¶ 35. CT DOB

responded the same day and limited the scope of the request in several ways. Id. at ¶ 36. For

instance, it limited its request for borrower complaints to “a list of CT [complaints] either filed

directly with [PHEAA], through the US Dept of Education, CFPB or any other entity starting

1/1/17 through October 31, 2017 regarding PSLF transfers.” Id.

       Education emailed PHEAA on November 7, 2017 with an express directive that PHEAA

was prohibited under federal law from releasing any data or documentation related to PSLF to

the CT DOB. Id. at ¶ 37. On November 9, 2017, PHEAA sought additional clarification from CT

DOB about the request and the logistics of producing the documents and information requested.

Id. at ¶ 38. The same day, PHEAA informed CT DOB of Education’s position and provided

contact information for Education officials so CT DOB could direct additional requests for

documents to Education. Id. at ¶ 39.

       On January 11, 2018, CT DOB told PHEAA that a telephone conference between

Education and the CT DOB took place that morning, and that CT DOB agreed to issue a direct

request to Education for the documents and data owned by Education that it had previously

sought from PHEAA. Id. at ¶¶ 40-41. PHEAA memorialized this conversation in a letter to CT

DOB; in the letter, PHEAA stated that it would “not be providing any responsive documents [or]

data that are specific to [Education’s Office of Federal Student Aid].” Id. at ¶ 42. Along with this



                                                  4
         Case 3:18-cv-01114-MPS Document 59 Filed 09/13/19 Page 5 of 32



letter, PHEAA produced to CT DOB certain responses to the request that did not implicate the

federal prohibition on disclosure and all requested documents and data not owned by Education

or its Office of Federal Student Aid. Id. at ¶ 43. Meanwhile, on January 12, 2018, CT DOB made

a direct request to Education for access to certain records. Id. at ¶ 44. Education denied this

request on March 26, 2018. Id. at ¶ 50.

       On March 21, 2018, PHEAA received a letter from CT DOB “formally convey[ing] [its]

concerns related to [the proposed] examination [of PHEAA] and [to] provide PHEAA with an

opportunity to show compliance with all lawful requirements for the retention of its student loan

servicer license in Connecticut pursuant to Section 4-182(c) of the Connecticut General

Statutes.” Id. at ¶ 46. This was the first time CT DOB asserted that PHEAA failed to produce

numerous records sought in the request in violation of the Connecticut Disclosure Statutes,

which include Conn. Gen. Stat. §§ 36a-17, 36a-849, 36a-851.1 These statutes provide, in

pertinent part, as follows:

       (c) For the purpose of any . . . examination . . . under this title the commissioner may . . .
       require the production of any records which the commissioner deems relevant or
       material. . . .

       (d) Any person who is the subject of any such . . . examination . . . shall make its records
       available to the commissioner in readable form; provide personnel and equipment
       necessary, including, but not limited to, assistance in the analysis of computer-generated
       records; provide copies or computer printouts of records when so requested; . . . furnish
       unrestricted access to all areas of its principal place of business or wherever records may
       be located; and otherwise cooperate with the commissioner.

Conn. Gen. Stat. § 36a-17.

       (a) Each student loan servicer licensee shall maintain adequate records of each student
       education loan transaction for not less than two years following the final payment on such



1
 PHEAA also notes that to maintain its license with Connecticut, it must comply with all
applicable federal laws and regulations relating to student loan servicing. ECF No. 34 at ¶ 31;
Conn. Gen. Stat. § 36a-853.
                                                  5
         Case 3:18-cv-01114-MPS Document 59 Filed 09/13/19 Page 6 of 32



        student education loan or the assignment of such student education loan, whichever
        occurs first, or such longer period as may be required by any other provision of law.

        (b) If requested by the commissioner, each student loan servicer licensee shall make such
        records available or send such records to the commissioner by registered or certified mail,
        return receipt requested, or by any express delivery carrier that provides a dated delivery
        receipt, not later than five business days after requested by the commissioner to do so.
        Upon request, the commissioner may grant a licensee additional time to make such
        records available or send the records to the commissioner.

Conn. Gen. Stat. § 36a-849.

        (a) In addition to any authority provided under this title, the Banking Commissioner shall
        have the authority to conduct investigations and examinations as follows:

        (1) For purposes of . . . general or specific inquiry or investigation to determine
        compliance with sections 36a-846 to 36a-854, inclusive, the commissioner may access,
        receive and use any books, accounts, records, files, documents, information or evidence
        including, but not limited to, . . .

        (C) any other documents, information or evidence the commissioner deems relevant to
        the inquiry or investigation regardless of the location, possession, control or custody of
        such documents, information or evidence.

Conn. Gen. Stat. § 36a-851. The March 21, 2018 letter from CT DOB stated that PHEAA’s

failure to produce the requested documents “constitute[s] grounds to revoke PHEAA’s student

loan servicer license in Connecticut pursuant to Sections 36a-852 and 36a-51 of the Connecticut

General Statutes and forms a basis to take other administrative action as the Commissioner

deems appropriate, including, but not limited to, initiation of proceedings to order PHEAA to

cease and desist and impose a civil penalty on PHEAA of up to $100,000 per violation.” ECF

No. 34 at ¶ 48. The letter concluded by stating that PHEAA had to respond in writing by April 4,

2018 and that if no written response was received by that date, or CT DOB found any such

response insufficient, CT DOB could issue an administrative action against PHEAA’s license.

Id. at ¶ 49.




                                                  6
         Case 3:18-cv-01114-MPS Document 59 Filed 09/13/19 Page 7 of 32



       On April 2, 2018, Education sent PHEAA a letter, with a copy to CT DOB, stating that

the records requested by CT DOB “belong to the federal government and PHEAA is prohibited

from releasing them under its contract with [Education].” Id. at ¶ 52. The letter also stated that

“[a] state agency does not have the authority to prohibit PHEAA from servicing federal student

loans when the federal government has specifically authorized it to do so.” Id. The letter

concluded by stating that Education “would be willing to discuss with the [CT DOB] the

requirements of PHEAA’s contract, so that the [CT DOB] may avoid imposing requirements on

PHEAA that conflict with federal law.” Id. at ¶ 53.

       On April 2, 2018, PHEAA representatives participated in a phone call with CT DOB

representatives. Id. at ¶ 54. During the call, CT DOB informed PHEAA that it would not rescind

its demand that PHEAA provide an explanation for its alleged non-compliance with the

Connecticut disclosure statutes. Id. at ¶ 54. On June 28, 2018, however, CT DOB agreed to

refrain from pursuing a suspension of PHEAA’s license to service student loans in Connecticut

while this lawsuit was pending. Id. at ¶ 55.

       C.      Education’s Memorandum on Records/Data and Notice on Preemption
       The Director of Federal Student Aid Acquisitions, Patrick A. Bradfield, released a public

memorandum on behalf of Education on December 27, 2017 regarding ownership of and access

to Education’s records and data. Id. at ¶ 56. In the memorandum, Education explained that its

Office of Federal Student Aid maintains identifying information related to federal student loans

and grants and that such information is protected by the Privacy Act, which provides for criminal

and civil penalties for the prohibited disclosure of protected records by agency employees. Id. at

¶ 57. As noted above, PHEAA employees are considered employees of a federal agency for

purposes of this Act. Id. at ¶¶ 27, 58. The memorandum also stated that any request from a third

party for Education records to which a contractor has access must be made directly to Education

                                                 7
         Case 3:18-cv-01114-MPS Document 59 Filed 09/13/19 Page 8 of 32



where it will be evaluated for compliance with the Privacy Act. Id. at ¶ 59. PHEAA shared this

memorandum with CT DOB in January 2018. Id. at ¶ 60.

       On March 12, 2018, Education published a notice entitled “Federal Preemption and State

Regulation of the Department of Education’s Federal Student Loan Programs and Federal

Student Loan Servicers” (“Preemption Notice”). Id. at ¶ 61; see also 83 Fed. Reg. 10619-01. In

the Preemption Notice, Education explained that certain state requirements conflict with

Education’s power to select contractors and to determine whether contractors are in compliance

with federal law. ECF No. 34 at ¶ 62. It also explained that certain state laws may undermine the

“clear command for uniformity” in the Higher Education Act and that where “the Federal interest

requires a uniform rule, the entire body of State law applicable to the area conflicts [with] and is

replaced by Federal rules.” Id. at ¶ 63; see also 83 Fed. Reg. at 10619-01.

       D.      Requested Relief
       PHEAA seeks interpleader relief under Federal Rule of Civil Procedure 22 (count one) as

well as declaratory and injunctive relief regarding field preemption and conflict preemption

under 28 U.S.C. §§ 2201 et seq. (counts two and three):

       Defendant Pennsylvania Higher Education Assistance Agency respectfully requests the
       following relief: (i) an order requiring that the Interpleader Defendants interplead and
       settle all claims between themselves concerning the production of the Documents; (ii) an
       order that PHEAA may continue to hold the Documents and no Interpleader Defendant
       may make a claim or prohibition with respect to the Documents until the Court
       determines if state or federal law controls and whether the Documents must be produced
       or must be withheld; (iii) an order enjoining the Interpleader Defendants and all claiming
       through or acting with them from taking any action against PHEAA regarding its
       withholding or production of the Documents; and (iv) an award of such other and further
       relief as the Court may deem just, proper, and equitable.

ECF No. 34 at 17-18.

       (a) A declaratory judgment that either: (i) federal law preempts the Connecticut
       Disclosure Statutes under which the State Defendants threaten to revoke PHEAA’s
       license to service student loans in Connecticut; or (ii) that the Federal Defendants’
       prohibition on PHEAA’s production of the Documents is not proper and that PHEAA is

                                                  8
         Case 3:18-cv-01114-MPS Document 59 Filed 09/13/19 Page 9 of 32



       permitted to respond to the State Defendants’ request for the Documents without any
       penalty or adverse action by the Federal Defendants;

       (b) Permanent injunctive relief against the State Defendants or Federal Defendants
       insofar as such relief is necessary and proper to ensure compliance with the Court’s
       declaration as to the applicability of state and federal law.

Id. at 22-23. In its brief opposing the motion to dismiss, PHEAA states that it seeks “an

additional limited declaration that Education may not terminate the Contract based on PHEAA’s

compliance with any judgment of this Court” if the Court concludes that PHEAA must produce

the records at issue to the CT DOB. ECF No. 48 at 39.

 II.   LEGAL STANDARDS

       A.      12(b)(1)

       “A case is properly dismissed for lack of subject matter jurisdiction under Rule 12(b)(1)

when the district court lacks the statutory or constitutional power to adjudicate it.” Nike, Inc. v.

Already, LLC, 663 F.3d 89, 94 (2d Cir. 2011) (internal quotation marks and citation omitted).

The party “asserting subject matter jurisdiction has the burden of proving by a preponderance of

the evidence that it exists.” Luckett v. Bure, 290 F.3d 493, 497 (2d Cir. 2002). In resolving a

motion to dismiss for lack of subject matter jurisdiction, a district court construes the complaint

liberally and accepts all factual allegations as true. Ford v. D.C. 37 Union Local 1549, 579 F.3d

187, 188 (2d Cir. 2009). In addition, the court may refer to evidence outside the pleadings.

Makarova v. United States, 201 F.3d 110, 113 (2d Cir. 2000).

       B.      12(b)(6)

       Under Rule 12(b)(6), a court “must accept as true all allegations in the complaint and

draw all reasonable inferences in favor of the non-moving party,” Vietnam Ass’n for Victims of

Agent Orange v. Dow Chem. Co., 517 F.3d 104, 115 (2d Cir. 2008) (internal quotation marks

omitted), and then determine whether the plaintiff has alleged “enough facts to state a claim to

                                                  9
        Case 3:18-cv-01114-MPS Document 59 Filed 09/13/19 Page 10 of 32



relief that is plausible on its face,” Bell Atl. Corp. v. Twombly, 550 U.S. 544, 570 (2007). “A

claim has facial plausibility when the plaintiff pleads factual content that allows the court to

draw the reasonable inference that the defendant is liable for the misconduct alleged.” Ashcroft v.

Iqbal, 556 U.S. 662, 678 (2009). “Threadbare recitals of the elements of a cause of action,

supported by mere conclusory statements, do not suffice.” Id. “After the court strips away

conclusory allegations, there must remain sufficient well-pleaded factual allegations to nudge

plaintiff’s claims across the line from conceivable to plausible.” In re Fosamax Products Liab.

Litig., 2010 WL 1654156, at *1 (S.D.N.Y. Apr. 9, 2010) (internal quotation marks omitted). In

deciding a Rule 12(b)(6) motion, the Court may consider documents attached to, integral to, or

incorporated by reference in the complaint.2 Fed. R. Civ. P. 10(c) (“A copy of a written

instrument that is an exhibit to a pleading is a part of the pleading for all purposes.”).

III.    DISCUSSION

        A.      Interpleader

        “Rooted in equity, interpleader is a handy tool to protect a stakeholder from multiple

liability. . . .” Washington Elec. Co-op., Inc. v. Paterson, Walke & Pratt, P.C., 985 F.2d 677, 679

(2d Cir. 1993). “Interpleader litigation generally proceeds in two stages. At the first stage, the

court determines whether interpleader is appropriate on the facts of the case. If the court

determines that interpleader is warranted, the court continues to stage two, at which it adjudicates

the adverse claims and distributes the disputed stake to one or both of the claimants.” Great Wall

De Venezuela C.A. v. Interaudi Bank, 117 F. Supp. 3d 474, 482 (S.D.N.Y. 2015). I find that the

interpleader claim here fails at the first stage.



2
 PHEAA’s contract with Education was attached as “Exhibit A” to PHEAA’s original
complaint, ECF No. 1-1, and was incorporated into the amended complaint by reference, ECF
No. 34 at 7 n.2.
                                                    10
        Case 3:18-cv-01114-MPS Document 59 Filed 09/13/19 Page 11 of 32



       PHEAA seeks interpleader relief under Federal Rule of Civil Procedure 22. This rule

provides, in relevant part, as follows:

       (a)(1) . . . Persons with claims that may expose a plaintiff to double or multiple liability
       may be joined as defendants and required to interplead. Joinder for interpleader is proper
       even though:
           (A) the claims of the several claimants, or the titles on which their claims depend,
           lack a common origin or are adverse and independent rather than identical; or
           (B) the plaintiff denies liability in whole or in part to any or all of the claimants.
Fed. R. Civ. P. 22(a). “[T]he protection against ‘double or multiple liability’ provided by Rule 22

is protection only against double or multiple liability that is unjustifiable because the plaintiff has

but a single obligation.” Bradley v. Kochenash, 44 F.3d 166, 168 (2d Cir. 1995). That is,

“[i]nterpleader is designed to prevent multiple recoveries only where there are not multiple

obligations; it is not intended to telescope multiple obligations into one.” Id. at 169. PHEAA

argues that this case “is a paradigmatic example of double liability.” ECF No. 48 at 23. More

specifically, it argues that it has incurred only one obligation “to service loans and retain records

for the federal government in compliance with applicable state and federal laws” and that this

obligation has given rise to “a claim under state law that PHEAA must permit the [CT DOB] to

access Education’s records, and a conflicting claim under federal law that PHEAA must not

permit the [CT DOB] to access those same records.” Id. at 23-24. I disagree.

       PHEAA faces conflicting demands not from a single obligation, but from multiple

obligations. Interpleader is not appropriate where a party “has inconsistent duties to separate

parties under two separate, but related, agreements, and may have breached one agreement by

complying with duties under the other.” Bankers Trust Co. v. Manufacturers Nat. Bank of

Detroit, 139 F.R.D. 302, 307-08 (S.D.N.Y. 1991); see also Coopers & Lybrand, L.L.P. v.

Michaels, 1995 WL 860760, at *5 (E.D.N.Y. Oct. 31, 1995) (“[I]nterpleader is inappropriate


                                                  11
        Case 3:18-cv-01114-MPS Document 59 Filed 09/13/19 Page 12 of 32



when an apparent inconsistency in defendants’ claims is justified by the fact that the plaintiff

may have independent obligations to each defendant-claimant.”); Xerox Corp. v. Nashua Corp.,

314 F. Supp. 1187, 1189 (S.D.N.Y. 1970) (“The action will lie where all that is involved is the

threat of multiple liability on what is in fact but a single claim or obligation.”).

        In Bankers Trust, a bank sought interpleader relief for a declaration of its rights and legal

relations with respect to the management of a rail-car fleet for which it served as a trustee. 139

F.R.D. at 303-04. The bank had entered into three interrelated agreements on the same date: (1) it

held title to the rail cars under the “Owners Trust Agreement” for the benefit of two companies

(Ford and Braecar); (2) it financed the Owners Trust’s acquisition of rail cars under the

“Equipment Trust Agreement”; and (3) it entered into a “Management Agreement” assigning all

daily responsibilities for the rail car fleet to Braecar’s parent company. Id. at 304. As a result of

subsequent events, the bank found itself with inconsistent duties to separate parties under two of

these agreements. The court explained that “the threat of double or multiple liability must result

from some single right or obligation which the interpleader plaintiff has in relation to one of the

defendants.” Id. at 307. It rejected the bank’s request for interpleader relief because the bank’s

“potential liability . . . [arose] because [it] chose to comply with its supposed obligation to Ford

under the Owners Trust Agreement to terminate the Management Agreement instead of

complying with its separate obligation to Bankers Trust under the Equipment Trust Agreement to

continue the Management Agreement.” Id. at 308. The court explained that the “situation d[id]

not come within the scope of rule interpleader” because “[i]nstead of multiple liability on a

single obligation, [the bank] actually face[d] multiple liability on multiple obligations.” Id.

        As the Federal Defendants note, PHEAA’s potential liabilities also arise from two

independent obligations. One obligation arises from its contract with Education. ECF No. 34 at



                                                  12
         Case 3:18-cv-01114-MPS Document 59 Filed 09/13/19 Page 13 of 32



¶¶ 24, 26-27, 37, 53 (alleging that PHEAA is prohibited from releasing certain documents under

federal law and its contract with Education). A second obligation arises from Connecticut’s

statutory requirements for loan servicer licensees. Id. at ¶¶ 30, 32, 46-49 (alleging that PHEAA’s

application for a loan servicer license from the CT DOB was approved in 2017 and that PHEAA

is required to comply with the Connecticut disclosure statutes in order to retain the license).

PHEAA chose both to enter into the contract with Education and to service loans of Connecticut

borrowers, thereby subjecting itself both to the provisions of the contract and to Connecticut’s

licensing requirements. The “claims that may expose,” Fed. R. Civ. P. 22, PHEAA to the

conflicting demands it faces arise from these two separate sources. Contrary to PHEAA’s

suggestion, ECF No. 48 at 23, the CT DOB’s “claim” against PHEAA does not arise from

PHEAA’s contract with Education; it arises from state statutes. And although PHEAA asserts

that its contract with Education also requires it to comply with state law, ECF No. 34 at ¶ 35; see

also ECF No. 1-1 at 24, Education’s “claim” in this case does not arise from state law; it arises

from contractual provisions requiring PHEAA to comply with the substantive provisions of the

federal Privacy Act. See ECF No. 34 at ¶¶ 26-27 (describing provisions requiring compliance

with Privacy Act); id. at ¶ 52 (describing Education’s April 2 letter stating that the requested

records belong to the federal government and that their release was prohibited under the

contract); id. at ¶ 56-59 (describing public memorandum issued by Education stating that any

requests for records must comply with the Privacy Act). Just as in Bankers Trust, PHEAA has

inconsistent duties to separate parties under separate obligations, and may breach one duty by

complying with the other. And just as in Bankers Trust, rule interpleader is not appropriate in

this situation.




                                                 13
        Case 3:18-cv-01114-MPS Document 59 Filed 09/13/19 Page 14 of 32



       I recognize that, in this case, the conflict between the two separate obligations can be

resolved by consulting a single source of law to decide a single legal issue, namely, whether,

according to the law of preemption, CT DOB’s demand for documents is preempted by federal

law, the provisions of which are incorporated into PHEAA’s contract with Education. This

circumstance arguably distinguishes this case from Bankers Trust and like cases involving

separate agreements. Nonetheless, while modern interpleader is meant to be “remedial” and

“liberally construed,” State Farm Fire & Cas. Co. v. Tashire, 386 U.S. 523, 533 (1967), PHEAA

cites no case in which a court has found interpleader appropriate in a situation remotely like this

one. Because I find interpleader improper on these facts, I need not address the Federal

Defendants’ additional argument that any interpleader dispute must concern ownership of

property. Finally, “a federal court may abstain from deciding an interpleader action if another

action could adequately redress the threat that the stakeholder might be held doubly liable.”

American Airlines, Inc. v. Block, 905 F.2d 12, 14 (2d Cir. 1990). For reasons discussed below,

joinder under Rule 19 provides PHEAA another avenue through which it can obtain the core

relief it seeks. Thus, the Federal Defendants’ motion to dismiss is GRANTED as to PHEAA’s

claim for interpleader relief.

       B.      Declaratory Judgment

       The Declaratory Judgment Act provides that “[i]n a case of actual controversy within its

jurisdiction, . . . any court of the United States, upon the filing of an appropriate pleading, may

declare the rights and other legal relations of any interested party seeking such declaration,

whether or not further relief is or could be sought.” 28 U.S.C. § 2201(a). Here, PHEAA seeks a

declaration as to whether federal law preempts state law under (1) the doctrine of field

preemption, ECF No. 34 at ¶¶ 86-87, and/or (2) the doctrine of conflict preemption, id. at ¶¶ 96-



                                                 14
        Case 3:18-cv-01114-MPS Document 59 Filed 09/13/19 Page 15 of 32



97. The Federal Defendants argue that PHEAA’s claim for declaratory relief against them should

be dismissed because it is not supported by any cause of action against them falling within this

Court’s jurisdiction. ECF No. 43-1 at 18-22. For the reasons that follow, I agree that PHEAA

alleges no cause of action against the Federal Defendants that falls within this Court’s

jurisdiction, but nonetheless find that they may be joined as required parties under Rule 19 to

PHEAA’s claim for declaratory judgment against the State Defendants.

               1. Cause of Action

       “[A] request for relief in the form of a declaratory judgment does not by itself establish a

case or controversy involving an adjudication of rights.” In re Jt. E. and S. Dist. Asbestos Litig.,

14 F.3d 726, 731 (2d Cir. 1993) (internal citations omitted). That is, the “Declaratory Judgment

Act does not expand jurisdiction. Nor does it provide an independent cause of action. Its

operation is procedural only—to provide a form of relief previously unavailable. Therefore, a

court may only enter a declaratory judgment in favor of a party who has a substantive claim of

right to such relief.” Id. (internal citations omitted). PHEAA fails to allege a cause of action

against the Federal Defendants over which this Court has jurisdiction; therefore, it may not seek

a declaratory judgment against the Federal Defendants.

       PHEAA argues that the Federal Defendants have made “credible threat[s],” ECF No. 48

at 38, of enforcement against PHEAA in the event that it complies with the State Defendants’

production request:

       Education’s mounting pressure on that point has been unmistakable: first, the November
       7, 2017 email to PHEAA [stating that PHEAA was prohibited under federal law from
       releasing the requested data to the CT DOB]; then the December 2017 Education
       Memorandum stating that production of documents to a third party, i.e., compliance with
       the State Defendants’ request here, could result in criminal penalties under the Privacy
       Act; next, the Preemption Notice reiterating Education’s view that state law in this area is
       preempted; and finally, the April 2, 2018 letter warning that PHEAA would be in
       violation of its Contract with Education if it produced the documents at issue.

                                                 15
        Case 3:18-cv-01114-MPS Document 59 Filed 09/13/19 Page 16 of 32




ECF No. 48 at 38. While I agree that this course of conduct suggests that Education has made a

credible threat to take action against PHEAA should it comply with CT DOB’s demands, it does

not follow that PHEAA has a cause of action against Education that falls within this Court’s

jurisdiction.

        First, PHEAA cannot establish a cause of action on the basis of potential penalties under

the Privacy Act or Education’s communications with regard to such penalties. In the complaint,

PHEAA alleges that Education “could seek civil or criminal penalties for violation of the Privacy

Act,” ECF No. 34 at ¶ 73, but this prospect is not a sufficiently imminent harm to satisfy the

“injury” requirement of standing, and even if it was, the Court could not redress such a harm in

this lawsuit. See Lujan v. Defs. of Wildlife, 504 U.S. 555, 560–61 (1992) (explaining that to

establish standing, “the plaintiff must have suffered an injury in fact” that is “actual or

imminent” and that “it must be likely, as opposed to merely speculative, that the injury will be

redressed by a favorable decision”) (internal quotation marks omitted). A federal government

contractor’s violation of the Privacy Act may subject it and its employees “to criminal liability

and the named agencies to civil liability, but they do not subject [the contractor] itself to civil

liability.” Burch v. Pioneer Credit Recovery, Inc., 551 F.3d 122, 125 n.3 (2d Cir. 2008). 48

C.F.R. § 52.224-2, which is incorporated into PHEAA’s contract with Education, ECF No. 1-1 at

6-7, explains that “a civil action may be brought against the agency involved . . . and criminal

penalties may be imposed upon the officers or employees of the agency . . . . [T]he Contractor

and any employee of the Contractor is considered to be an employee of the agency.” (emphasis

added). See also Burch, 551 F.3d at 125 n.3. Further, the right of action authorized by the

Privacy Act belongs to the individual whose personal information is mishandled in violation of

the Act, see 5 U.S.C. 552a(g), and there is no suggestion in the complaint that any such

                                                  16
        Case 3:18-cv-01114-MPS Document 59 Filed 09/13/19 Page 17 of 32



individual has threatened suit. And while PHEAA and its employees could be subject to criminal

liability for violations of the Privacy Act, Education has no authority to bring criminal

prosecutions, and no relief the Court could issue against Education would forestall such a

prosecution. So PHEAA’s allegations about the Privacy Act do not state a claim against the

Federal Defendants.

       The contract is a different matter. It is reasonable—in light of Education’s November 7,

2017 email stating that PHEAA was prohibited under federal law from releasing the requested

data, ECF No. 34 at ¶ 37, and Education’s April 2, 2018 letter stating that “PHEAA is prohibited

from releasing [the requested records] under its contract,” id. at ¶ 52—for PHEAA to believe that

the Federal Defendants will terminate its contract or bring suit for breach of contract if it

complies with CT DOB’s request. But this Court does not have jurisdiction over any cause of

action that arises from the contract. Rather, the Court of Federal Claims would have sole

jurisdiction of such claims under the Contract Disputes Act (“CDA”). Up State Fed. Credit

Union v. Walker, 198 F.3d 372, 375 (2d Cir. 1999) (“The [CDA] impliedly forbids relief other

than remedies provided by the Court of Federal Claims for actions that arise out of a contract

with the United States.”) (internal quotation marks and alterations omitted); 28 U.S.C. §

1346(a)(2) (“[T]he district courts shall not have jurisdiction of any civil action or claim against

the United States founded upon any express or implied contract with the United States.”); 28

U.S.C. § 1491(a)(1) (“The United States Court of Federal Claims shall have jurisdiction to

render judgment upon any claim against the United States founded . . . upon any express or

implied contract with the United States.”).

       PHEAA argues that its cause of action is not subject to the CDA, but is instead a cause of

action under the Administrative Procedure Act (“APA”), 5 U.S.C. § 702-05, because it has been



                                                 17
        Case 3:18-cv-01114-MPS Document 59 Filed 09/13/19 Page 18 of 32



adversely affected by a final agency action for which it has no other adequate remedy—namely,

Education’s November 7, 2017 email and April 2, 2018 letter. ECF No. 48 at 33-34. This

argument fails for two reasons. First, PHEAA did not set forth an APA claim in its complaint.

PHEAA merely cited 5 U.S.C. § 702 in the “Jurisdiction and Venue” section of its complaint as a

basis for waiver of the federal government’s sovereign immunity, ECF No. 34 at ¶ 19, and did

not actually allege a claim under the APA.

       Second, even if the Court permitted PHEAA to amend its complaint to add an APA claim

along the lines set forth in its briefing, ECF No. 48 at 33-36, such a claim would still in

substance constitute a cause of action arising from the contract and thus one over which the

Court of Federal Claims would have sole jurisdiction. The “agency action” alleged in the

complaint and directed at PHEAA is Education’s implied threat to terminate its contract with

PHEAA. Under Second Circuit precedent, a claim based on such an action – no matter how it is

labeled – falls under the CDA. In Up State, the Second Circuit applied a test developed by the

District of Columbia Circuit in Megapulse, Inc. v. Lewis, 672 F.2d 959 (D.C.Cir.1982) “for

distinguishing contract claims from challenges to agency action.” Id. at 375. Under this two-

pronged test, the “determination of whether an action is at its essence a contract action . . .

depends both on the source of the rights upon which the plaintiff bases its claims, and upon the

type of relief sought.” Id. (internal quotation marks omitted).

       In Up State, a Credit Union had agreed to furnish services to the troops stationed at Fort

Drum and entered into an agreement with the Army that authorized it to construct, own, and

operate a building on land at Fort Drum for this purpose. 198 F.3d at 373. After a dispute arose,

the Army further agreed that it would (1) enter into a one-year land lease with the Credit Union

under which the Credit Union would own the building and lease the land from the Army; (2) take



                                                  18
        Case 3:18-cv-01114-MPS Document 59 Filed 09/13/19 Page 19 of 32



title to the building at the end of the one-year land lease; and (3) give the Credit Union first

choice at that time to continue occupying the building under a facility lease. Id. at 373-74. When

the term of the land lease expired, the Army did not take title to the building and then lease it to

the Credit Union as it had allegedly promised, but rather asked the Credit Union to renew its

lease for the land. Id. at 374. The Credit Union brought suit seeking a declaratory judgment that

the Army was the title owner of the building and an injunction directing the Army to execute the

facility lease. Id. Although the Credit Union sought to characterize its action as an APA

challenge rather than a contract dispute by arguing that an Army regulation granted it a non-

contractual right to enter into a facility lease, the Second Circuit applied the two-pronged

Megapulse test and determined that the Credit Union’s claim arose from a contract and the Court

of Federal Claims therefore had exclusive jurisdiction over the matter under the CDA. Id. at 376-

377.

       In this case, PHEAA argues that it states a claim under the APA because it “has been

adversely affected by a ‘final agency action’ for which it has no other adequate remedy—

namely, Education’s November 7, 2017 email and April 2, 2018 letter, both of which directed

PHEAA not to comply with state law.” ECF No. 48 at 34. It explains that these communications

from the Federal Defendants “warn that substantial legal consequences—e.g., potential claims by

Education against PHEAA for breach of contract and violations of federal law—will follow if

PHEAA complies with the State Defendants’ request” and seeks to prevent the Federal

Defendants from “fil[ing] a separate action against it alleging that its disclosure of records would

violate the Contract and the Privacy Act.”3 Id. at 35-36. PHEAA goes on to state that it seeks a



3
 The Court notes that, for reasons discussed above, Federal Defendants cannot bring suit against
PHEAA for violations of the Privacy Act, although they may enforce the substantive provisions
of the Act indirectly to the extent the contract itself requires PHEAA to comply with the Act.
                                                 19
        Case 3:18-cv-01114-MPS Document 59 Filed 09/13/19 Page 20 of 32



“limited declaration that Education may not terminate the Contract based on PHEAA’s

compliance with any judgment of this Court” if the “Court concludes that PHEAA is obligated to

produce the records at issue to the State Defendants.” Id. at 39.

       Applying the two-pronged analysis from Up State and Megapulse, I find that the APA

claim PHEAA attempts to set out in its briefing arises from its contract with Education. Like the

plaintiff in Up State, the “right” that PHEAA articulates “stems from no independent, non-

contractual source.” Up State, 198 F.3d at 376. Rather, the “right” that PHEAA seeks to protect

is a right to continue its contract with Education. Had it not entered into a contract with

Education in the first place, it would have no right to continuation of that contract, and therefore

no cause of action. Up State, 198 F.3d at 377 (“[T]he right that the Credit Union seeks to

vindicate is not ultimately based on anything other than the lease with the Army . . . In the

absence of a contract with the Army, therefore, it is likely that no cause of action would exist at

all.”) (internal quotation marks omitted).4

       The second prong of the test—the type of relief sought—makes even clearer that the

APA claim PHEAA seeks to allege is subject to the CDA. A declaration or injunction prohibiting

Education from terminating its contract with PHEAA would be akin to a contractual remedy for

specific performance; thus, the attempt to characterize this component of PHEAA’s claim for

declaratory or injunctive relief as an APA challenge instead of a contract dispute fails because “a



4
  True, it is possible to characterize the “right” PHEAA seeks to enforce against the Federal
Defendants so that it does not sound in contract. For example, one could call it the right to
comply with the CT DOB’s document request to the extent that request is not preempted. But
such a “right” does not run against the federal government. Although, as discussed below,
federal courts recognize a cause of action against state officials seeking a declaration that federal
law preempts state law, there is no reciprocal “non-preemption” cause of action against a federal
official or agency. In addition, such a “right” would not entitle its holder to a declaratory
judgment concerning termination of a government contract, which is part of the relief PHEAA is
seeking here.
                                                 20
         Case 3:18-cv-01114-MPS Document 59 Filed 09/13/19 Page 21 of 32



complaint involving a request for specific performance must be resolved by the Claims Court.”

Ingersoll-Rand Co. v. U.S., 780 F.2d 74, 80 (D.C. Cir. 1985); see also Up State, 198 F.3d at 377

(“The Credit Union attempts to characterize this action as an APA challenge rather than a

contract dispute by arguing that [a regulation] grants it a non-contractual right to enter into a

facility lease. . . . [W]e find that . . . an order directing the Army to enter into a facility lease . . .

would be analogous to a contractual remedy for specific performance because it would enforce

an alleged agreement between the parties. As a result, we conclude that the CDA . . . provides

the sole basis for waiver of sovereign immunity in this case and therefore that the Court of

Federal Claims has exclusive jurisdiction over this matter.”). Thus, PHEAA fails to allege a

cause of action against the Federal Defendants over which this Court has jurisdiction.

        It is not contested, however, that PHEAA may seek a declaratory judgment against State

Defendants concerning the preemption of state law. “[T]he Supreme Court has consistently

recognized federal jurisdiction over declaratory- and injunctive-relief actions to prohibit the

enforcement of state or municipal orders alleged to violate federal law.” Friends of the E.

Hampton Airport, Inc. v. Town of E. Hampton, 841 F.3d 133, 144 (2d Cir. 2016); see also

Armstrong v. Exceptional Child Ctr., Inc., 135 S. Ct. 1378, 1384 (2015) (“[A]s [the Supreme

Court has] long recognized, if an individual claims federal law immunizes him from state

regulation, the court may issue an injunction upon finding the state regulatory actions

preempted.”).5 Moreover, “[a] party is not required to pursue arguably illegal activity . . . or

expose itself to criminal liability before bringing suit to challenge a statute alleged to violate




5
 As noted, the law does not recognize a similar cause of action against Federal Defendants;
PHEAA has cited no authority recognizing a claim against a federal officer or agency for a
declaratory judgment that a state law is not preempted by federal law.

                                                     21
        Case 3:18-cv-01114-MPS Document 59 Filed 09/13/19 Page 22 of 32



federal law.” Friends of the E. Hampton Airport, 841 F.3d at 144 (internal quotation marks

omitted). Indeed, other student loan servicers have sought declaratory judgments that federal law

preempts state law aiming to regulate student loan servicing. See Student Loan Servicing All. v.

D.C., 351 F. Supp. 3d 26 (D.D.C. 2018), appeal dismissed sub nom. Student Loan Servicing All.

v. Taylor, 2019 WL 2158372 (D.C. Cir. May 15, 2019).

                                                  ***

        In sum, PHEAA fails to allege a cause of action falling within this Court’s jurisdiction;

however, this Court does have jurisdiction over PHEAA’s declaratory judgment action against

State Defendants seeking a determination that federal law preempts state law. For the reasons

that follow, I find that PHEAA may join the Federal Defendants as required parties under Rule

19 to its proper action against State Defendants.

                 2. Rule 19

        Federal Rule of Civil Procedure 19 governs compulsory party joinder in federal district

courts. It provides, in relevant part, as follows:

        (a) Persons Required to Be Joined if Feasible.

              (1) Required Party. A person who is subject to service of process and whose joinder
              will not deprive the court of subject-matter jurisdiction must be joined as a party if:

                 (A) in that person’s absence, the court cannot accord complete relief among
                 existing parties; or

                 (B) that person claims an interest relating to the subject of the action and is so
                 situated that disposing of the action in the person’s absence may:

                     (i) as a practical matter impair or impede the person’s ability to protect the
                     interest; or

                     (ii) leave an existing party subject to a substantial risk of incurring double,
                     multiple, or otherwise inconsistent obligations because of the interest.

        ...

                                                     22
        Case 3:18-cv-01114-MPS Document 59 Filed 09/13/19 Page 23 of 32




        (b) When Joinder Is Not Feasible. If a person who is required to be joined if feasible
        cannot be joined, the court must determine whether, in equity and good conscience, the
        action should proceed among the existing parties or should be dismissed. . . .

Fed. R. Civ. P. 19(a). Even though PHEAA has not alleged a cause of action against the Federal

Defendants, it may nonetheless join them as required parties under Rule 19. E.E.O.C. v. Peabody

W. Coal Co., 610 F.3d 1070, 1076 (9th Cir. 2010) (“Although [plaintiff] lacked statutory

authority to state a cause of action against the [party to be joined], joinder . . . for the purposes of

res judicata was still possible.”) (internal quotation marks omitted); see also Sierra Club v.

Hodel, 848 F.2d 1068, 1077 (10th Cir. 1988) (although it was not clear that environmental group

suing Bureau of Land Management under APA also had cause of action against county seeking

to develop its right of way over federal land, court allowed joinder of county under Rule 19

because the environmental group “cannot hope for complete relief if the County is not enjoined

from construction during the pendency of the APA action against the federal defendants,” “[t]he

County claims an interest in the subject of the action, the Burr Trail,” and the “BLM would face

a substantial risk of inconsistent obligations if the County, unbound by the outcome in this case,

sought declaratory or other relief against BLM at variance with the orders in this case”), partially

overruled on other grounds, Village of Los Ranchos De Albuquerque v. Marsh, 956 F.2d 970

(10th Cir. 1992).6

        This reading of Rule 19 is consistent with Supreme Court precedent. In Teamsters, the

Supreme Court vacated an injunction against a union because it was not liable for any



6
  The Court notes that a few courts have disagreed that a court may join a party under Rule 19 in
the absence of a cognizable cause of action against the party. See, e.g., John Doe, et al. v. Meyers
et al, 2019 WL 4060068 (D.N.H. Aug. 28, 2019); Gonzalez-Aviles v. Perez, 2016 WL 3440581
(D. Md. June 17, 2016). I have been unable to find a Second Circuit decision addressing the
issue, and the parties have not cited one.

                                                  23
        Case 3:18-cv-01114-MPS Document 59 Filed 09/13/19 Page 24 of 32



discrimination; nevertheless, the Court explained that the “union will properly remain in this

litigation as a defendant [under Rule 19(a)] so that full relief may be awarded the victims of the

employer’s . . . discrimination.” Intl. Broth. of Teamsters v. U.S., 431 U.S. 324, 356 n.43 (1977).

The Supreme Court reaffirmed this principle a few years later in General Building Contractors,

explaining that while the imposition of “injunctive relief against a party found not to have

violated any substantive right” is not permitted, “[that was] not to say that [such a party] . . .

might not, upon an appropriate evidentiary showing, be retained in the lawsuit and even

subjected to such minor and ancillary provisions of an injunctive order as the District Court

might find necessary to grant complete relief to [plaintiffs] from the discrimination they suffered

at the hands of the [remaining defendant].” Gen. Bldg. Contractors Ass’n, Inc. v. Pennsylvania,

458 U.S. 375, 399 (1982). In her concurrence, Justice O’Connor emphasized this point,

observing that “it is entirely possible that full relief cannot be granted without subjecting the

[employers, who were found not to have engaged in illegal discrimination] to some incidental or

ancillary provisions of the court’s injunctive order [against the union defendants]” and “the

Court in Teamsters cited Rule 19(a)(1) of the Federal Rules of Civil Procedure, which requires a

district court to join a person as a party if ‘in his absence complete relief cannot be accorded

among those already parties.’” Id. at 405 & n.3 (O’Connor, J., concurring).

       In this case, the Federal Defendants are required parties under Rule 19(a)(1)(B)(ii). A

person is a required party under Rule 19(a)(1)(B)(ii) if “that person claims an interest relating to

the subject of the action and is so situated that disposing of the action in the person’s absence

may . . . leave an existing party subject to a substantial risk of incurring double, multiple, or

otherwise inconsistent obligations because of the interest.” Such a person must be joined if it is




                                                  24
        Case 3:18-cv-01114-MPS Document 59 Filed 09/13/19 Page 25 of 32



“subject to service of process” and if its “joinder will not deprive the court of subject-matter

jurisdiction.” Fed. R. Civ. P. 19(a)(1).

       The first inquiry under this provision is whether the person to be joined claims an interest

relating to the subject of the action. Although the Federal Defendants seek to be released from

this case as defendants, they have clearly claimed an interest in the subject of the action—

namely, whether or not PHEAA is obligated to disclose certain records to the CT DOB. In fact,

they explain that they may file a “statement of interest” under 28 U.S.C. § 517, which provides

that “any officer of the Department of Justice, may be sent by the Attorney General to any State

or district in the United States to attend to the interests of the United States.” They go on to

explain that “the United States recently filed a Statement of Interest in a similar case involving

analogous provisions of D.C. law,” and that “[a]s it did there, the government would likely argue

here that Connecticut’s regulation of federal student loan servicing violates the Supremacy

Clause.” ECF No. 43-1 at 16-17. The Federal Defendants also expressed interest in the subject of

the action by sending various communications about it directly to PHEAA. ECF No. 34 at ¶ 37

(“PHEAA also received an email from [Education] on November 7, 2017 containing an express

directive from [Education]’s Office of Federal Student Aid advising that PHEAA was prohibited

under federal law from releasing any data or documentation related to PSLF to the Connecticut

DOB.”); id. at ¶ 52 (alleging that Education sent a letter to PHEAA stating that the records

requested by CT DOB “belong to the federal government and PHEAA is prohibited from

releasing them under its contract with [Education]”). There is no doubt that the Federal

Defendants claim an interest in the subject of this action.

       The next inquiry is whether disposing of the action in the absence of the Federal

Defendants would leave PHEAA subject to a substantial risk of incurring double, multiple, or



                                                  25
        Case 3:18-cv-01114-MPS Document 59 Filed 09/13/19 Page 26 of 32



otherwise inconsistent obligations because of the Federal Defendants’ interest in the subject of

this action. The Ninth Circuit’s analysis of Rule 19 in the Peabody cases illustrates the risk to

existing parties of leaving an interested person out of a case. See Peabody W. Coal Co., 400 F.3d

774, 781 (9th Cir. 2005) (“Peabody 2005”); E.E.O.C. v. Peabody W. Coal Co., 610 F.3d 1070,

1076 (9th Cir. 2010) (“Peabody 2010”). In these cases, the Equal Employment Opportunity

Commission (“EEOC”) brought suit against Peabody Western Coal Company for Title VII

violations, alleging that it discriminated against non-Navajo Native Americans in hiring workers

at the coal mines it had leased from the Navajo Nation. Peabody’s leases with the Nation

included provisions requiring that preference in employment be given to members of the Nation.

The Department of the Interior approved the leases and both the Nation and the Secretary of the

Interior retained the power to cancel them. Although the EEOC asserted a cause of action only

against Peabody, and could assert no cause of action against the Nation, the Ninth Circuit held in

Peabody 2005 that the Nation could be joined under Rule 19 as a required party; in Peabody

2010, it reaffirmed this holding and further held that the Secretary was also a required party

under Rule 19.

       The Ninth Circuit explained why the Nation and the Secretary were required parties

under Rule 19 as follows:

       If the EEOC is victorious in its suit against Peabody . . . declaratory and injunctive relief
       could be incomplete unless the Nation is bound by res judicata. The judgment will not
       bind the Navajo Nation in the sense that it will directly order the Nation to perform, or
       refrain from performing, certain acts. But it will preclude the Nation from bringing a
       collateral challenge to the judgment. If the EEOC is victorious in this suit but the Nation
       has not been joined, the Nation could possibly initiate further action to enforce the
       employment preference against Peabody, even though that preference would have been
       held illegal in this litigation. Peabody would then be . . . between the proverbial rock and
       a hard place—comply with the injunction prohibiting the hiring preference policy or
       comply with the lease requiring it.

Peabody 2005, 400 F.3d at 780 (internal quotation marks omitted).

                                                 26
        Case 3:18-cv-01114-MPS Document 59 Filed 09/13/19 Page 27 of 32



       If the Secretary is not made a party and if EEOC prevails, the Secretary may choose to
       cancel the leases or to modify them to eliminate the Navajo employment preference.
       Alternatively, the Secretary may choose to continue the leases in their current form,
       ignoring the judgment in the case to which he has not been made a party. If the Secretary
       chooses to do this, he will put both Peabody and the Nation between the proverbial rock
       and a hard place, forcing them to choose between complying with the injunction or
       risking cancellation of the leases for violating terms mandated by the Secretary. The
       Secretary therefore qualifies as a person to be joined under Rule 19(a)(1)(B)(ii).

Peabody 2010, 610 F.3d at 1082 (internal quotation marks and citations omitted).

       Similar reasoning applies here. If the state laws under which the CT DOB is seeking

documents from PHEAA are found not to be preempted and the Federal Defendants are not

made parties, then they may choose to ignore this Court’s judgment on the preemption issue.

There would be no obstacle to their bringing a breach-of-contract claim against PHEAA or

terminating their contract with PHEAA on the ground that PHEAA had violated federal law by

complying with the CT DOB’s document request. If they took these steps, they would put

PHEAA “between the proverbial rock and a hard place,” forcing PHEAA to choose between

complying with state law in accordance with a non-preemption determination made by this Court

and complying with the inconsistent obligation set out in its contract with Education (and

possibly an inconsistent judgment in litigation initiated by Education). If they are joined as

defendants under Rule 19, then, while a judgment by this Court of non-preemption could not

order them to perform, or refrain from performing, any acts, it would bind them for purposes of

res judicata, preclude them from bringing a collateral challenge to the judgment, and furnish a

preclusion defense to PHEAA in any lawsuit by Education to terminate the contract. Disposing

of the action in the Federal Defendants’ absence may thus leave PHEAA subject to a substantial

risk of incurring inconsistent obligations.7



7
 Education’s repeated assurances in its reply brief that it “has no plans to file . . . suit against
PHEAA or otherwise penalize PHEAA for complying with an order of this Court,” ECF No. 49
                                                 27
        Case 3:18-cv-01114-MPS Document 59 Filed 09/13/19 Page 28 of 32



       Finally, the Court must determine whether the Federal Defendants are “subject to service

of process” and whether joinder will “deprive the court of subject-matter jurisdiction.” Rule

19(a)(1). The Federal Defendants do not contest that they are subject to service of process; in

fact, they were served and have appeared in this case. See ECF Nos. 19, 20, 30. As to subject-

matter jurisdiction, the Federal Defendants suggest in a footnote that federal sovereign immunity

bars the claims against them. See ECF No. 43-1 at 22 n.2. I disagree. “Section 702 of the APA

waives the federal government’s sovereign immunity in actions for non-monetary relief against

an agency or officer thereof brought under the general federal question jurisdictional

statute.” Sharkey v. Quarantillo, 541 F.3d 75, 91 (2d Cir. 2008) (internal quotation marks and

alterations omitted); see also Gupta v. S.E.C., 796 F. Supp. 2d 503, 509 (S.D.N.Y. 2011)

(“[This] waiver of sovereign immunity applies to any suit whether under the APA or not.”).

Claims against state officials seeking prospective relief based on federal preemption arise under

the general federal question statute. Armstrong, 135 S. Ct. at 1384 (“The ability to sue to enjoin

unconstitutional actions by state and federal officers is the creation of courts of equity.”); MCI

Telecomm. Corp. v. Frisby, 998 F. Supp. 625, 629 (D. Md. 1998) (“The Supreme Court, in Ex

parte Young, permitted federal-question jurisdiction over suits against state officials . . . when the

suit seeks only prospective, injunctive relief to end a continuing violation of federal law.”)

(internal quotation marks omitted).




at 11, do not mitigate this risk. At a September 4, 2019 telephonic status conference, counsel for
Education advised that her client refused to elaborate on this assurance other than to say that
Education has no current plans to penalize PHEAA for complying with an order of this Court.
Such a lawyerly “assurance,” of course, provides no comfort to PHEAA that Education will not
formulate such plans in the future and thus leaves it exposed to the same risk of inconsistent
obligations it faced when it filed this lawsuit.
                                                 28
        Case 3:18-cv-01114-MPS Document 59 Filed 09/13/19 Page 29 of 32



       To be sure, further analysis is necessary because “nothing in the APA confers authority to

grant relief if any other statute that grants consent to suit expressly or impliedly forbids the relief

which is sought.” Up State, 198 F.3d at 375 (internal quotation marks omitted). But I find that

the only two statutes suggested in the parties’ briefs—20 U.S.C. § 1082 and the Contract

Disputes Act—either do not apply or do not “forbid[] the relief . . . sought.”

       I turn first to 20 U.S.C. § 1082. The parties discuss this statute briefly and only in

footnotes. It provides, in relevant part, as follows:

       (a) General powers

       In the performance of, and with respect to, the functions, powers, and duties, vested in
       him by this part, the Secretary may—

           ...

           (2) sue and be sued in any court of record of a State having general jurisdiction or in
           any district court of the United States, and such district courts shall have jurisdiction
           of civil actions arising under this part without regard to the amount in controversy,
           and action instituted under this subsection by or against the Secretary shall survive
           notwithstanding any change in the person occupying the office of Secretary or any
           vacancy in that office; but no attachment, injunction, garnishment, or other similar
           process, mesne or final, shall be issued against the Secretary or property under the
           Secretary’s control . . .

20 U.S.C. § 1082 (emphasis added). Section 1082 is in Part B of the Higher Education Act. 20

U.S.C. §§ 1071–1087-4, which relates to the Federal Family Education Loan Program. So, when

it provides that “[i]n the performance of, and with respect to, the functions, powers, and duties,

vested in him by this part, the Secretary may . . . sue and be sued” (emphasis added), it indicates

that the consent to suit applies only to actions related to the Secretary’s functions, powers, and

duties under Part B. According to the complaint, however, PHEAA and Education entered into a

contract under Section 1087f. 20 U.S.C. § 1087f (a)(1); ECF No. 34 at ¶ 22. Section 1087f is

found in Part D, which relates to the William D. Ford Direct Loan Program—not Part B—of the



                                                  29
        Case 3:18-cv-01114-MPS Document 59 Filed 09/13/19 Page 30 of 32



Higher Education Act. And while there are provisions making clear that loans issued under Part

D are subject to the same terms, conditions, and benefits as loans issued under Part B, 20 U.S.C.

§ 1087e; 20 U.S.C. § 1087a(b)(2), and that contractors with Section 1087f contracts must comply

with certain requirements set out under Part B, 20 U.S.C. § 1087e(p), I have not found, and the

parties have not cited, language incorporating into Part D the Secretary’s “general powers,”

including the consent-to-suit language of Section 1082, from Part B. Plainly, if Section 1082

does not apply to this suit, the general waiver of sovereign immunity under Section 702 of the

APA applies and the suit may proceed.

       Even if Section 1082 does apply, a suit for declaratory relief may proceed against the

Federal Defendants. Section 1082 expressly prohibits the issuance of “attachment, injunction,

garnishment, or other similar process, mesne or final, . . . against the Secretary or property under

the Secretary’s control,” but says nothing about a declaratory judgment.8 Some courts have

concluded “that the limited waiver of sovereign immunity [in Section 1082] does not allow

declaratory relief that functions as injunctive relief by another name,” Carr v. DeVos, 369 F.

Supp. 3d 554, 560 (S.D.N.Y. 2019), but this would not prevent the Court from issuing a

declaratory judgment as to the only issue in this case, i.e., whether CT DOB’s demand for

documents is preempted by federal law. And although PHEAA requests some declaratory relief

that would function as injunctive relief, see ECF No. 34 at 23 (seeking a declaratory judgment

“that the Federal Defendants’ prohibition on PHEAA’s production of the Documents is not



8
  The Court notes that, in addition to seeking a declaratory judgment as to preemption, PHEAA
is also seeking “injunctive relief against the State Defendants or Federal Defendants insofar as
such relief is necessary and proper to ensure compliance with the Court’s declaration as to the
applicability of state and federal law,” ECF No. 34 at 23 ¶ (b). The imposition of “injunctive
relief against a party found not to have violated any substantive right” is not permitted, Gen.
Bldg. Contractors Ass’n, Inc. v. Pennsylvania, 458 U.S. 375, 399 (1982), so injunctive relief
against Federal Defendants is barred whether or not it is prohibited by Section 1082.
                                                 30
        Case 3:18-cv-01114-MPS Document 59 Filed 09/13/19 Page 31 of 32



proper and that PHEAA is permitted to respond to the State Defendants’ request for the

Documents without any penalty or adverse action by the Federal Defendants) (emphasis added),

this Court will not issue such declaratory relief. As discussed above, the only cause of action

over which this Court has jurisdiction is a claim against State Defendants that state law is

preempted, and any declaratory judgment this Court issues will be confined to that issue. Such

declaratory relief would not function as an injunction as it would not require the Federal

Defendants to do, or not do, anything. It would simply bind them for purposes of res judicata.

       The Contract Disputes Act does not prohibit binding the Federal Defendants to such a

declaration either. The Act “forbids relief other than remedies provided by the Court of Federal

Claims for actions that arise out of a contract with the United States.” Up State, 198 F.3d at 375

(internal quotation marks and alterations omitted). PHEAA’s preemption claim against the State

Defendants does not arise from its contract with Education, but from the Court’s equitable power

to enjoin unconstitutional actions by state officers. See Armstrong, 135 S. Ct. at 1384. And the

Court will not be awarding any relief with respect to the contract; it will not be interpreting or

enforcing the contract or barring the Federal Defendants from terminating or seeking relief under

it. The Court’s ruling will simply bind the Federal Defendants to the preemption determination.

Thus, the CDA does not forbid the relief sought in this case, and does not prevent the joinder of

the Federal Defendants.

       In sum, the Federal Defendants are required parties under Rule 19(a)(1)(B)(ii), and are

not protected from joinder by sovereign immunity.

                                               * * *

       Before concluding, I address a final concern raised by the Federal Defendants. In the

portion of their brief attacking the interpleader claim, the Federal Defendants argue that



                                                 31
         Case 3:18-cv-01114-MPS Document 59 Filed 09/13/19 Page 32 of 32



permitting PHEAA’s interpleader action could draw the United States into litigation whenever a

private plaintiff raises a preemption defense. I address this “slippery slope” argument here as the

same concern might be raised as an objection to joining the Federal Defendants under Rule 19. I

find that the facts of this case do not implicate this concern because this is not a garden-variety

preemption case between a private party and a state agency. The federal government has thrust

itself into this dispute, going so far as to implicitly threatening to terminate its contract with

PHEAA if it bows to the State’s demands. This unusual circumstance satisfies two prerequisites

to joinder that standard preemption cases would not. The first is that the person to be joined

claim an interest in the subject of the action; as discussed above, the Federal Defendants have

expressed a keen interest in the subject of this action. The second is that disposing of the action

in the absence of the person to be joined would leave an existing party subject to a substantial

risk of incurring double, multiple, or otherwise inconsistent obligations because of the absent

person’s interest in the subject of this action; as discussed above, the risk of inconsistent

obligations is real and substantial in this case because of the Federal Defendants’ implied threat

to terminate the contract and refusal to disavow imposing penalties on PHEAA if it discloses

documents to State Defendants in accordance with a preemption determination by this Court. In

a garden-variety preemption case, by contrast, the party asserting preemption against state

officials does not have a federal agency breathing down its neck.

IV.      CONCLUSION

         For the reasons discussed above, the motion to dismiss is GRANTED IN PART and

DENIED IN PART.

                                                                /s/ ___________________
                                                                Michael P. Shea, U.S.D.J.
Dated:          Hartford, Connecticut
                September 13, 2019

                                                  32
